Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-05-2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Valamehr (WO2017079673A1) and further in view of Lee et al (WO2017106528A2). The disclosure of Valamehr teaches all the limitations of the instant claim 1 as described below including integration of a polynucleotide construct into a TCR gene locus, but does not specifically describe integration of the polynucleotide construct into an exon c2 of the T cell receptor alpha locus.  The disclosure of Valamehr teaches:
One or more polynucleotides which may be operatively linked through a linker which encodes a self-cleaving peptide. (see 0007)
The self-cleaving linker may be a 2A linker as is designated in the specification (000169). This section of the specification describes in detail that such a linker allows for two separate proteins to be produced from a single translation.
As an embodiment of a (Polynucleotide1-2A- Polynucleotide2) chimeric antigen receptor construct the disclosure specifically describes a CAR construct CAR-2A-LNGFR which is utilized in T cells (page 120, Fig. 18). 
The disclosure of Valamehr teaches site specific insertion of chimeric antigen receptor encoding polynucleotide into a TCR locus which is driven by the endogenous TCR promoter (00064-00066, page 120) to produce CAR-T cells. The expression of the endogenous TCR is thus abrogated by said site specific integration with concurrent expression of the introduced CAR molecule.
The disclosure of Valamehr additionally teaches polynucleotide which encode HLA-E/G-B2M fusion protein molecules as in 00070 and figure 24 for example. (000300).
Applicant is additionally directed to 00033 which particularly describes the advantage of utilizing genome engineered non-pluripotent cells (T cells for example) have increased resistance to recipient T and/or NK cells. 
Thus, the disclosure of Valamehr teaches all of the individual elements of the claimed polynucleotide, absent explicit exact linkage of a [(CAR) - (P2A) - (B2M/HLA-G or E)] fusion protein. As such the disclosure of Valamehr makes obvious such a linkage (see a.) for the purposes of introducing a CAR molecule into a T cell while simultaneously introducing a molecule (B2M-HLAG/E) which may be expressed on the cell surface which would result in a cell resistant to recipient NK cell and/or recipient T cell recognition. Including such molecules particularly allows for the use of said constructed cells in an allogeneic setting (000228) while avoiding the rejection of said cells by recipient NK or T cells through surface expression of the HLA-G/E B2M molecules. Similar to Valamehr, Lee et al describe the advantages and reasoning for essentially "knocking out" the expression of an endogenous TCR through targeted disruption of the TRAC locus in the context of adoptive cell therapy and chimeric antigen receptors (0011). The disruption may be simultaneously accomplished through subsequent integration of an exogenous transgene (as such a polynucleotide) into a TCR gene (e.g. when the TCR gene is knocked out) (0015).  Among others the advantages are described as an absence of graft versus host disease response when allogeneic cells are utilized in treatment protocols (0011). In Lee, (0015) it is described that particularly the exon cl, c2 or c3 of a TCR gene or TRAC locus may be modified by incorporation of polynucleotides into the exon site of choice. Valamehr describes in one embodiment a system in which terminally differentiated cells such as mature T cells (0005, 0006, 00033) are genetically modified for various parameters, and then transformed into iPSC cells (induced pluripotent stem cells) with the final purpose of creating clonal populations of cells which can subsequently be re-differentiated into, for instance, T cells to allow for a potentially unlimited clonally derived supply of these cells (0005) for allogeneic CAR-T cell therapy protocols. Thus in regards to claim 1 the disclosure of Valamehr provides all the elements of the target cell population, polynucleotide which is identical to that described in claim 1, as well as targeting the polynucleotide to the cellular chromosomal location as claimed TCR (Valamehr) alpha exon c2 (Lee) and the motivation for creating such a cell. 
	With respect to claim 2 and 3, Valamehr additionally discloses that the (T) cell utilized and therefore the iPSC derived from such a cell, may additionally incorporate various " in/del ". Insertion/deletions) which lead to abrogation "knockout" of expression of an endogenous gene (00014). Genes targeted for disruption in this way are inclusive of B2M (00014, 00025, 000181) and also "check point" genes such as the recognized "immune check point gene" PD1 (000181) as designated in the instant application (0020). Similarly, the disclosure of Lee describes the advantages of knocking out molecules such as PD1 check point inhibitors and B2M (0011, 0015). One would be motivated to provide cells with said endogenous gene “knockout” for the purpose of providing allogeneic donor cells which are resistant to recipient T or NK cells recognition and destruction through removal of surface expression of the PD1 molecule and/or B2M (and subsequence MHC-class I surface expression). 
	The instant claim 4 further limits the 1st and 2nd polynucleotides to be linked together by a nucleotide sequence encoding a P2A self-cleaving peptide. This essentially leads to a single concatenated polynucleotide sequence which upon translation is "cleaved" into the first and second polynucleotides encoded proteins. Valamehr teaches that one or more introduced polynucleotides may be linked together with a self-cleaving peptide encoding nucleic acid sequence (Valamehr, 0007). This peptide is further denoted as a 2A family of "self-cleaving" peptides which P2A is a subspecies (Valamehr, 000169).
Instant claim 5 describes the second polynucleotide as comprising a linker between the B2M and HLA-G/HLA-E encoded molecules. Valamehr describes that different protein moieties in a polynucleotide chain may be separated by a linker sequence which encodes for a short peptide sequence (Valamehr, 000169). This peptide encoding sequence may be incorporated for multiple purposes, including physical separation between moieties, and may be designed to consist of various amino acids depending on the desired physical effect of the linker.
(Valamehr, 000169). It is illustrated that a linker may be present between a B2M and HLA-G/HLA-E encoded molecules (fig 24 A).
	With reference to claim 6 it is found that found that generically a linker may comprise nucleotides encoding the sequence G4S, or as described "comprised of amino acids with small side chains "such as glycine and serine to provide flexibility (Valamehr, 000169). It would therefore be obvious to one of ordinary skill in the art at the time of claimed priority to utilize a G4S linker between separate protein moieties for the purpose imparting flexibility between said components.
Response to Arguments 35 U.S.C. § 103
	In initial arguments applicant describes that Valamehr does not explicitly teach or suggest the T cell of claim 1. Applicant describes that because the disclosure of Valamehr does not particularly provide an experimental example of the [(CAR) - (P2A) - (B2M/HLA-G or E)] molecule integrated into the specific recipient cell location as in instant claim 1, the reference is not relevant. Applicant is once again reminded that this is not an anticipation rejection. Additionally, the disclosure of Valamehr in combination with the disclosure of Lee, as described in the modified rejection presented above does in fact make obvious the site-specific integration of the claimed polynucleotide into the TRAC exon c2 locus. As Valamehr teaches that polynucleotide linked by a 2A encoding linker may be incorporated into a TCR locus and also the particular component polynucleotide (P1-P2A-P2) as encoding CAR molecule and a B2M-HLAE/G fusion protein it would be obvious considering the disclosure to include the two molecules in single nucleic acid molecule for the purpose of convenience. 
	Applicant claims that the individual component polynucleotides are improperly cited and combined.  In reply it is found that the broad disclosure suggests the combination of the individual components that are specifically disclosed in embodiments of the broad disclosure.  Applicant is directed to MPEP 2123 I and II which describes that patents are relevant as prior art for all that they contain and additionally that non-preferred embodiments constitute prior art, and do not constitute a teaching away from the broader disclosure.  Nowhere in the disclosure does Valamehr dis-avow the use of, for example the second polynucleotide (B2M-HLAG/E fusion molecule) in a T cell of the invention. More particularly the disclosure specifically includes an array of hematopoietic cells as potential targets for the CAR-P2A-B2M-HLAG/E encoding polynucleotide of the disclosure. 
	In additional arguments applicant describes that the instant disclosure describes mechanism (motivation) by which the claimed invention is superior to what is described by the combined disclosure of Valamehr and Lee.  Applicant characterizes the instant invention as claimed provides a modified cell which in addition to redirected target cell killing, is also less likely to provide GvHD and is less likely to be targeted by recipient NK-cells.   As described above the references of Valamehr and Lee both describe the advantage of utilizing cells which may express the B2M-HLAG/HLAE fusion molecule on their surface in addition to disruption of the endogenous TCR molecule.  For example, Valamehr 000303 clearly describes that cells lacking MHC Class I (by virtue of knocked out B2M molecules) are more susceptible to NK cell targeting.  Valamehr (000304-000307) further investigated the effectiveness of introducing the HLA-E/HLA-G/B2M fusion construct in abrogating rejection of cells which do not express class I on their surface. Likewise, the disclosure of Lee describes the advantage of knocking out endogenous TCR molecules as beneficial in abrogating graft vs host potential in allogeneic donor T cells (Lee 0171). Thus, both Valamehr and Lee were aware of the advantageous in-vivo functional properties of providing a cell as instantly claimed and made obvious by the combined reference. 
	With additional regards to inappropriate combination and citation of disparate disclosure the applicant cites a singular (example 18) section of the disclosure which describes deletion of B2M and up-regulation of a TCR. Applicant claims that this therefore teaches away from the disruption of an endogenous TCR through incorporation of a CAR-P2A-B2M/HLAG-E molecule into a TCR.  References may be relied upon for all they suggest to the ordinary artisan. Disclosed examples and preferred embodiments do not constitute a teaching away form a broader disclosure or non-preferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). The art recognized that in addition to deleting an endogenous gene, immune cells can be engineered to have increased expression of an introduced TCR as discussed in paragraph 000308 of Valamehr. Also, as described, Lee describes inactivation of endogenous TCR gene by integration of a functional exogenous TCR gene or CAR encoding molecule. This single disclosure in fact thus does not detract from the broader disclosure as specifically described above.  For example, on pages 120-121, Valamehr specifically discloses an example of a T cell comprising a CAR inserted into the constant region of the TCR, leading to knockout of the endogenous TCR, which eliminates the need for HLA matching.  See also pages 62-63 which teach introducing one or more exogenous polynucleotides into the endogenous TCR gene, wherein the cells are also B2M null.  Likewise, Lee teaches incorporation of one or more polynucleotides, including a CAR, into the endogenous TCR locus.  Thus, Valamehr does not teach away from disrupting the endogenous TCR gene, as asserted by Applicant, but rather specifically discloses the advantages of doing so.  On page 120 of Valamehr, the CAR construct further includes a second polynucleotide encoding LNGFR, linked by a P2A linker sequence (see page 120 and Fig. 18).  However, Valamehr also teaches expressing CAR with other second polynucleotides, including HLA-E or HLA-G (see page 13, in particular).  As noted above, including B2M-HLAG/E results in a cell resistant to recipient NK cell and/or recipient T cell recognition. Including such molecules particularly allows for the use of said constructed cells in an allogeneic setting (000228).  Therefore, the ordinary artisan would be motivated with a reasonable expectation of success to include the HLA-E/G as the second polynucleotide with the CAR construct to achieve the advantages specifically disclosed by the reference. The entire disclosure of Valamehr is concerned with modification of primarily hematopoietic cell lineages (including T cells) and production of iPSC cells from said modified cells, for the purposes of allogeneic cell therapy protocols. An artisan of skill in the art looking at the disclosure of Valamehr and Lee would recognize that in one aspect one may desire to introduce a CAR construct into a T cell, while additionally knocking out the endogenous TCR, and simultaneous deleting an endogenous B2M molecule for the purpose of allowing for more effective allogeneic therapy options.   
	Applicant further argues that Valamehr is non-enabling, that Valamehr teaches pitfalls such as silencing of transgene expression in paragraph 84, that the integration into TCRA is not trivial, and that Valamehr does not suggest any workable solutions to integrate CAR/HLA into TCRA locus in a T cell. Paragraph 00084 of Valamehr cites general pitfalls associated with genome engineering, but goes on to specifically teach that that “the present invention provides an efficient, reliable, and targeted approach for stably integrating one or more exogenous genes”.  As noted above, Valamehr explicitly teaches using the endogenous TCR constant region gene as an integration site.  Furthermore, Lee also teaches integration exogenous TCR or CAR encoding polynucleotides into exon c2 of TCRA gene, and provides specific guidance and details for doing so.  The combined teachings of the cited references render obvious the claimed invention, and provide a reasonable expectation of success.   Regarding Applicant’s arguments that the reference is non-enabling, it is noted that when the references relied on expressly make obvious all of the elements of the claimed invention, the reference is presumed to be operable. See MPEP 2121.01.  Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims: 
claims 10 of U.S. Patent No. 8956828
claims 1-13 of U.S. Patent No. 10155011
claims 1-6 of U.S. Patent No. 11352631
in view of Valamehr and Lee as described above.
The cited patent claims refer to cells which are modified to incorporate disruption of the endogenous TCR (alpha) locus. As described above the disclosure of Valamehr and Lee make obvious the exact nucleotide sequences and genomic location of the disrupted locus and insertion of the polynucleotide into the locus as described above. 
Conclusion
Summary: No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644